Citation Nr: 0532276	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which denied entitlement to service 
connection for both a major depressive disorder, as a result 
of a service connected low back disorder, and for PTSD.  
During the tendency of the appeal, the veteran moved and his 
claims file was transferred to the RO in Reno, Nevada.

In July 2003, the veteran testified at a hearing before the 
undersigned and indicated that he intended his claim for 
service connection for a major depressive disorder to be a 
claim for entitlement based on both a direct and secondary 
bases.  As the RO addressed both theories of entitlement, the 
Board will as well.  See Akles v. Derwinski, 1 Vet. App. 118 
(1991) (VA must consider every benefit to which an appellant 
is entitled.)


FINDINGS OF FACT

1.  The preponderance of the evidence is against establishing 
that PTSD is attributable to the veteran's military service.

2.  The preponderance of the evidence is against establishing 
that a major depressive disorder is attributable to the 
veteran's military service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  Major depressive disorder was not incurred in or 
aggravated by active military service, nor is it proximately 
due to or the result of service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, VA must provide the 
appellant with the aforementioned VCAA notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in August 
1999 concerning his claims for service connection, it is 
determined that he is not prejudiced by such failure.  Here, 
the written notice provided in April 2004, amongst other 
documents, fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in his possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
where disability is proximately due to or the result of 
already service-connected disability.  38 C.F.R. § 3.310.

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), 
(ii) medical evidence establishing a link between current 
symptoms and an in-service stressor, and (iii) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 
C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV)

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his bare assertions of service stressors are not sufficient 
to establish that they occurred.  Accordingly, the claimed 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet.App. 1 (1998).

In adjudicating a claim of entitlement to service connection, 
the Board must analyze and weigh the probative value and 
assess the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).



A.  PTSD

The veteran contends that PTSD was caused by an incident that 
occurred while serving on the USS Hewitt (DD-966).  
Specifically, on July 10, 1987, while serving aboard the 
Hewitt in the yards of the National Steel and Ship Building 
Company in San Diego, California, the veteran reportedly was 
ordered to help injured civilians who had been working on the 
USS Sacramento (AOE-1) when a crane basket tipped over 
dropping the basket and several shipyard contractors to the 
dock between the Hewitt and the Sacramento.  Reportedly, 
seven of the workers were killed, and the others were 
severely injured.  The veteran reports that the work party 
sent to the incident included a Ray Faland, a fireman on the 
USS Hewitt.  The veteran reported that he had submitted to 
the RO an U.S. Occupational Safety and Health Administration 
(OSHA) report regarding the accident.

In a Statement in Support of Claim received in May 1999, the 
veteran reported that he might be suffering from PTSD as a 
result of a shipyard crane accident early in his naval 
career.  The veteran indicated that eleven crane workers were 
being transported from a ship in dry dock to the ground, 
something went wrong, causing the basket to turn over dumping 
the people to the ground.  The veteran stated that he was 
just coming on watch and was ordered to the scene of the 
accident to investigate.  He noted that seven people were 
killed and he was one of the first people on the scene which 
was a gruesome sight.  The veteran indicated that to this day 
he was emotionally disturbed by this accident. 

An evaluation by Psychiatric Associates in July 1999 
indicated that the veteran had a significant history of 
alcohol and drug abuse.  Reportedly, he began using alcohol 
and marijuana when he was 7 years of age.  He indicated that 
stopped when his parent's divorced.  He then went through a 
time without any substance use until junior high school when 
he got back into alcohol and drug use.  He stated, "You name 
it and I used it."  His most significant use was crack 
cocaine addiction while he was in the Navy.  He also noted 
that he drank excessively during that time.  

The veteran reported numerous suicide attempts while drunk, 
reporting that he often got into a black mood, and would jump 
off the tops of ships, cut his wrists, etc.  The veteran 
reported that his mother was an alcoholic and his father was 
addicted to alcohol and drugs.  When he was 10 years old, the 
veteran reported being kidnapped by his father, who had 
remarried a woman who was borderline alcoholic, bipolar, and 
physically abusive.  Eventually his father moved the family 
to Oregon.  Later, however, the step mother purportedly 
kicked the father out of the home, and raised the veteran 
until she surrendered custody to another couple.  

The veteran reported legal difficulty with his substance 
abuse.  By the time he was in high school and his senior 
year, he was facing charges for burglary and theft.  Because, 
he had, by that time enlisted in the Navy to occur following 
graduation, the judge let him go into the Navy rather than go 
into jail.  The veteran indicated he spent the first four 
years of enlistment in a great deal of trouble with the Navy.  
He did get married and she joined him on active duty.  He 
stated that she was unfaithful to him twice and that was a 
source of great distress to him.  

With respect to his military service, the veteran described 
an event when he was called from his ship to help a group of 
people who had been dropped out of a crane cage and fallen 
200 feet.  The veteran reported that he was among the first 
on the scene, that he saw some very grizzly injuries, and 
that seven of the people in the dropped cage had died.  
Following a mental status examination the examining 
psychiatric nurse offered diagnostic impressions of major 
depression and PTSD.

In a report from S. Michael Sasser, M.D., dated in September 
1999, the veteran reported that he met his first wife in the 
Navy.  They were married for three years and had a child 
together.  He stated that he gave up parental rights and her 
second husband adopted his daughter.  In his first marriage 
he acknowledged marital difficulties.  He was on board ship, 
he was involved in drug and alcohol use, and he was not 
available.  He decided to clean up his act and they had a 
better relationship.  The veteran's wife, however, allegedly 
was having relationships with other men, including an officer 
and some of his enlisted shipmates.  The veteran indicated 
that on one occasion he arrived home to find his wife with 
someone else.  He eventually secured a divorce.

Regarding any inservice stressor the veteran reported 
witnessing a crane accident.  The victims of this accident 
purportedly included one person who essentially had the 
middle of his face smashed out with a large piece of pipe so 
that the mouth and the nose were all one hole.  This victim 
was bleeding profusely, trying to ask for help, but the 
veteran felt impotent and unable to do anything.  He 
increased his alcohol consumption and it was not long after 
this that he found his wife in bed with another man whom she 
eventually married.  

In a January 2000 VA treatment note, the veteran reported 
that while in the service her witnessed eight people fall to 
their death while his ship was in dry dock.  He indicated 
that he was the first to reach them and described the 
mutilated bodies.  In a February 2000 treatment note, the 
veteran reported that he witnessed an inservice crane 
accident which killed or injured all of the civilians on 
board.  The veteran indicated that he was the first at the 
post accident scene where he saw some die and others lie 
injured.  Thereafter, his service was marked by heavy drug 
and alcohol use, and an attempted suicide by jumping from 
ship.  

In his February 2000, Statement in Support of Claim, the 
veteran reported the workers fell 300 feet to the ship's 
deck.  The veteran stated that he and another sailor were the 
first on the scene and they were trying to comfort the 
wounded, but felt totally helpless.  He indicated that as 
time went by his life became a mess.  He started drinking 
more and began to have marital problems.  

Treatment reports from Genesis Recovery Center dated 
September 2000 indicate that the veteran reported his 
childhood as very "traumatic"; both his parents were 
alcohol and drug dependent.  His parents divorced when he was 
seven.  He reported being the oldest of four boys.  The 
veteran stated that he attempted suicide many times and his 
last attempt was a year and a half ago.  He reported his 
first suicide attempt was at the age of 21 when he slit his 
wrists.  The veteran indicated that he was emotionally abused 
by his father's girlfriend, and that his son was molested by 
a family member.  The veteran did not discuss the inservice 
crane accident.  The examiner diagnosed the veteran with PTSD 
as a result of childhood abuse and "combat experiences in 
the Gulf War."  

Lay statements from the veteran's mother and two other 
individuals dated in March 2001 indicate that the veteran was 
a different person after leaving the service.  They indicated 
that the veteran was anti-social and depressed.  

An April 2001 statement from the veteran's then current wife 
indicated that when she first met him he was one of the most 
fun loving, full of life individuals she had ever met.  She 
indicated he was dedicated to the Navy and Alcoholics 
Anonymous and had been sober for two years.  She stated that 
the veteran talked about the crane incident before they were 
married but she never thought much of it because it only 
seemed to bother him a few days out of the year.  She then 
described an inservice back accident and how things 
thereafter took a turn for the worse.

At his July 2003 Travel Board hearing, the veteran testified 
that he was coming on watch at approximately 11:30 p.m. and 
the USS Sacramento called his ship and requested stretcher 
bearers because 11 shipboard workers fell 300 feet from a 
crane basket.  He indicated that he was one of the first 
people at the scene and he saw the dead.  The veteran 
testified that he saw a lady that was crushed underneath the 
basket.  He stated that six people died.  The veteran 
indicated that he felt powerless and started drinking heavily 
after the incident.  The veteran indicated that he submitted 
a copy of the OSHA report regarding the accident.

At a July 2003 VA psychiatric assessment, the veteran 
reported that alcohol was a problem for him in the past, but 
he had been abstinent from alcohol for two years.  He stated 
that methamphetamine had been an ongoing problem since he was 
12 years old.  It was noted that the veteran received 
substance abuse treatment in the past.  The diagnoses 
included depression, not otherwise specified; rule out PTSD; 
methamphetamine abuse; and alcohol dependence in remission.  

In April 2004, the Board remanded the PTSD issue in order to 
obtain a copy of any report by the Occupational Safety and 
Health Administration (OSHA), San Diego Police report, 
additional medical records, and for the veteran to undergo a 
VA examination.  

A copy of the OSHA report was received which indicated that 
on July 10, 1987, twelve employees were being transferred 
from the deck of the Sacramento to a pier.  They were being 
transferred in a man basket attached by crane cable.  The 
basket fell killing six and injuring six others.  All of the 
accident victims were male.  

A November 2004 response from the City of San Diego Police 
Department records division indicated that there was no 
report on file.

Lay statements received in December 2004 from two service 
members indicated that the veteran and another sailor were 
the first on the scene of the crane accident as stretcher 
bearers.  These individuals were stationed on board the USS 
Hewitt and the veteran told them of what he saw at the scene 
of the accident.  Both writers indicated that the veteran 
drank heavily after the accident.

The veteran's wife submitted a lay statement in May 2004 
describing his mood.  

A very detailed VA examination was conducted in January 2005.  
The examiner thoroughly reviewed the veteran's claims file 
and the history was outlined extensively.  The examiner noted 
that the veteran did not appear to be particularly upset when 
he described the crane incident.  He stated that there were 
some triggers in his environment.  Many of the men injured 
were Hispanic and he worked with Hispanic individuals now who 
sometimes reminded him of what happened.  He avoided gory 
movies and he sometimes avoided sleep because of the dreams.  
He believed that he might prefer working evening shifts 
because the accident occurred at night.  The examiner pointed 
to a number of discrepancies regarding the crane incident in 
the claims folder.  In addition, the examiner noted the 
statements by two former shipmates put the veteran at the 
crane accident and described subsequent changes in his 
behavior.  The examiner noted that the veteran was having 
other problems with his marriage and with substance abuse 
that could account for the changes they mentioned.  The 
examiner indicated that inaccuracies in the description of 
the incident bring into question the true nature and extent 
of his involvement and must be explained if this is to be 
considered a credible stressor.  

The examiner stated that a number of statements from friends 
and family and his mother described him as having changed, 
behaviorally speaking, from how he was previously.  Notably, 
these descriptions did not accurately describe the veteran's 
troubled youth, let alone, tie any perceived change to the 
crane incident.  

The examiner noted that the veteran was previously tested 
with the MCMI and MMPI in the Navy in or about November 1989.  
His MCMI was invalid and not interpreted.  His MMPI indicated 
exaggeration of symptoms and all of the clinical scales were 
elevated.  The reporter opined that the exaggeration could 
have been a cry for help, decompensation, or exaggeration of 
symptoms.

The January 2005 diagnoses included symptoms of PTSD (by 
report); alcohol dependence; and polysubstance abuse.  The 
examiner noted that substantive inconsistencies in the 
description of the stressor, coupled with sub-clinical 
symptom presentation, argued against a diagnosis of PTSD.  
The record showed that the veteran gave a history of 
depression in childhood and that his depressive episodes have 
typically been reactions to relationship difficulties and/or 
substance abuse.  The appellant's substance abuse history 
spanned well back into his childhood.  The examiner noted 
that the most parsimonious explanation for his mental health 
history was that he suffers from borderline personality 
disorder and his behavioral responses have been in reaction 
to abandonment issues.  

The examiner opined that it was not likely the depressive 
disorder was incurred or aggravated by military service, and 
that it was not likely that a major depressive disorder was 
manifested to a compensable degree within one year after the 
veteran's separation from service.  The examiner opined that 
it was more likely than not that an in-service crane accident 
occurred and that the appellant was involved as a responder.  
It was, however, unlikely that he suffered from clinically 
significant PTSD as a result of his involvement.

At his May 2005 VA examination, the examiner noted that the 
veteran recounted the inservice crane accident.  The examiner 
indicated that while the veteran did report symptoms of PTSD, 
they did not appear to meet the "severity criterion."  The 
examiner noted that this was a complicated case and he 
basically concurred with the January 2005 VA examiner's 
results.  The examiner opined that there were enough 
inconsistencies in the record to conclude that it was less 
than 50 percent likely that the veteran suffered PTSD caused 
by the single episode of witnessing the aftermath of the 
crane accident.  There was however, quite a bit of 
documentation showing the veteran had severe mental problems 
exacerbated by drug and alcohol use while he was in the 
military.  The examiner opined that it was much more likely 
than not that his depressive symptoms were related to the 
poor marriage and the trauma of finding out that his wife had 
an affair.  Even though he might have been vulnerable to 
depressive symptoms because of his traumatic childhood, it 
was more likely than not that those experiences (i.e., the 
marital problems) occurring during the military exacerbated 
his problems with depression.  It was also more likely than 
not that his use of alcohol and drugs exacerbated his 
depression and his other psychiatric symptoms.  In fact, the 
examiner noted that it was quite likely that alcohol and drug 
problems continue to currently exacerbate his mental health 
issues.  It was noted that while it did not appear that the 
veteran had a compensable PTSD condition; about 20 percent of 
his current psychiatric symptoms might be due to depression, 
exacerbated by his experiences (i.e., the poor marriage and 
drug and alcohol problems) during the military.  

Analysis

The veteran contends that he has PTSD related to an incident 
that occurred while serving on the USS Hewitt on July 10, 
1987; however, the evidence does not support his contention.  
Although the veteran is shown to have a diagnosis of PTSD, 
some examiners in diagnosing this disorder failed to indicate 
how other non-service connected events could have been a 
factor in the diagnosis.  

The veteran's claim that he was first on the scene of a 
gruesome civilian crane accident and assertions of when he 
began his substance abuse contain many inconsistencies in the 
various assertions he has made during the course of this 
appeal that raises serious questions as to his credibility.  
In offering his opinion the January 2005 VA examiner 
thoroughly reviewed the veteran's claims file and presented 
an extensive history.  The examiner noted that there were 
inconsistencies in the description of the stressor coupled 
with sub-clinical symptom presentation that argued against a 
diagnosis of PTSD.  The records showed the veteran gave a 
history of depression in childhood and that his depressive 
episodes had typically been reactions to relationship 
difficulties and or substance abuse.  The examiner noted that 
the veteran's substance abuse history spanned well back into 
the veteran's childhood.  The examiner concluded that the 
most parsimonious explanation for his mental health history 
was that he suffered from a borderline personality disorder 
and his behavioral responses had been a reaction to 
abandonment issues.  The examiner opined that it was more 
likely than not that the crane accident occurred and that the 
veteran was involved as a responder, however, it was unlikely 
that he suffered from clinically significant PTSD as a result 
of his involvement.  

A May 2005 VA examiner concurred with the results of the 
January 2005 VA examiner.  He indicated that there was enough 
inconsistency in the record to conclude that it was less than 
50 percent likely that the veteran suffered PTSD caused by a 
single episode of witnessing the aftermath of the crane 
accident.  The examiner noted that while the veteran did 
report symptoms of PTSD, they did not appear to meet the 
severity criterion.  

In light of the foregoing, and in the absence of evidence to 
explain the inconsistencies noted by the examiners, the Board 
is compelled to conclude that the preponderance of the 
evidence is against the claim.  Hence, the benefit sought on 
appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Major depressive disorder

Service medical records note a long history of alcohol abuse.

After lacerating his left wrist in January 1988, the veteran 
was diagnosed with, among other things, a "mental problem," 
rule out dependent personality disorder, and alcohol abuse.  
Thereafter, an April 1989 service medical record notes a 
provisional diagnosis of "depression" and "separation anxiety 
depression."  Follow up treatment by mental health 
professionals led to diagnoses of marital problems, an 
adjustment disorder with a depressed mood, and alcohol 
dependence.

In December 1989, following his arrest for attempting to 
purchase cocaine from an undercover agent, the veteran 
received inpatient psychiatric treatment after he reported 
thinking of committing suicide by jumping from his ship.  The 
pertinent diagnoses at admission were an adjustment disorder, 
alcohol dependence, and cocaine dependence.  The diagnoses at 
discharge were alcohol and cocaine dependence by history.  An 
acquired psychiatric disorder was not diagnosed.

Thereafter, a January 1990 drug and alcohol abuse advisor 
screening referral noted that the veteran was depressed.  A 
February 1990 psychiatric evaluation board thereafter 
diagnosed alcohol and cocaine dependence.

In October 1991, a periodic examination noted that the 
veteran had been hospitalized in 1990 because of depression 
and addiction.  

Similarly, dental records, beginning in September 1991, noted 
that the veteran had a problem with drug addiction and 
alcoholism.  The service medical records reveal that problems 
appeared to start after he discovered his wife was having an 
affair with his friend and co-worker.

Post-service medical records show the veteran's complaints 
and/or treatment for a major depressive disorder starting in 
1999.  See VA treatment records dated between 1999 and 2001; 
as well as private treatment records from Psychiatric 
Associates, dated in July 1999; Dr. S. Michael Sasser, dated 
in 1999; and Keith Breswick, M.S., dated in September 1999.

VA treatment records dated in March 1999 show that the 
veteran reported a long history of depression and was 
initially diagnosed when he was about 9 years old.  He 
indicated that he had been on and off antidepressants since.  
A family history of depression and other unnamed mental 
illnesses was noted.  The veteran also reported suffering 
from alcohol and drug abuse.

Lay statements from the veteran's mother and two other 
individuals dated in March 2001 indicate that the appellant's 
was a different person after leaving the service.  They 
indicated that the veteran was anti-social and depressed.  

A lay statement received in April 2001 from the veteran's 
wife indicated that the veteran had an impeccable record 
until he injured his back.  She indicated the Navy; 
specifically his command believed that he was faking his 
injury.  She stated that the veteran was going to be 
disciplined until they received medical information that he 
had suffered herniated discs.  She indicated that although 
the Captain's Mast was dropped, this seemed to infuriate his 
command even further.  The veteran's wife stated that the 
veteran has never been the same since and was always looking 
for someone to "get him" and lived in this state of 
depression.

At his July 2003 Travel Board hearing, the veteran testified 
that he was being treated for depression.  He also indicated 
that he intended his claim for service connection for a major 
depressive disorder to be a claim for entitlement based on 
both a direct and secondary basis.  The secondary basis being 
his service connected back injury.

At a July 2003 VA psychiatric assessment, the veteran 
reported that alcohol was a problem for him in the past, but 
he had been abstinent from alcohol for two years.  He stated 
that methamphetamine abuse had been an ongoing problem since 
he was 12 years old.  It was noted that the veteran had been 
involved in substance abuse treatment in the past.  The 
diagnoses included depression, not otherwise specified; rule 
out PTSD; methamphetamine abuse; and alcohol dependence in 
remission.  

Because the record did not contain an in-service diagnosis of 
major depressive disorder, only provisional diagnoses, and 
there was no opinion as to the relationship, if any, between 
the veteran's post-service psychiatric disorders and the 
symptoms presented while in service, the issue was remanded 
by the Board in April 2004.

The veteran's wife submitted a lay statement in May 2004 
describing the veteran's mood.  

The veteran's records were sent to a VA Medical Center in 
order for a VA examiner to review the claims folder in 
conjunction with an examination and offer an opinion as to 
any currently diagnosed major depressive disorder.  The 
January 2005 examiner made a through review of the file and 
made a detailed report based on the examination and history.  
The examiner indicated that the veteran gave a history of 
depression in childhood and that his depressive episodes had 
typically been reactions to relationship difficulties and or 
substance abuse.  His substance abuse history spanned well 
back into his childhood.  The examiner noted that the most 
parsimonious explanation for his mental health history was 
that he suffered from borderline personality disorder and his 
behavioral responses had been in reaction to abandonment 
issues.  The examiner opined that it was not likely that the 
depressive disorder was incurred in or aggravated by military 
service.  He also opined that it was not likely that a major 
depressive disorder manifested itself to a compensable degree 
within one year after the veteran's discharge from service.  

At his May 2005 VA examination, the examiner noted that this 
was a complicated case and he basically concurred with the 
January 2005 VA examiner's results.  The examiner indicated 
that there was quite a bit of documentation showing the 
veteran had severe mental problems exacerbated by drug and 
alcohol while he was in the military.  It was more likely 
than not that his depressive symptoms were related to the 
poor marriage and the trauma of finding out that his wife had 
an affair and planned to leave him.  The examiner further 
noted that even though the veteran might have been vulnerable 
to depressive symptoms because of his traumatic childhood, it 
was more likely than not that those experiences (i.e., the 
marital problems) occurring during the military that 
exacerbated his problems with depression.  The examiner 
opined that it was more likely than not that the appellant's 
use of alcohol and drugs exacerbated his depression and his 
other psychiatric symptoms.  

Analysis

Based on this evidence, it is found that the veteran is not 
entitled to service connection for major depressive disorder 
on either a direct or a secondary basis.  First, there is no 
medical opinion linking the veteran's depression to his 
service connected back injury.  Second, after through review 
of the veteran's claim file, a January 2005 VA examiner 
opined that it was not likely that the depressive disorder 
was incurred in or was aggravated by military service.  The 
examiner also noted that it was not likely that a major 
depressive disorder manifested itself to a compensable degree 
within one year after the veteran's discharge from service.  

The May 2005 VA examiner concurred with the findings of the 
January 2005 VA examiner.  This examiner opined that there 
was quite a bit of documentation showing the veteran had 
severe mental problems exacerbated by drug and alcohol use 
while he was in service and that it was much more likely than 
not that his depressive symptoms were related to the poor 
marriage and the trauma of finding out that his wife had an 
affair and planned on leaving him.

In summary, the medical evidence does not demonstrate that 
major depressive disorder was incurred in or aggravated by 
military service, nor is it proximately due to or the result 
of service-connected low back disability.  Although the 
veteran was found in service to have a provisional diagnosis 
of depression, as well as diagnoses of separation anxiety, 
marital problems, adjustment disorder, and substance abuse, 
the medical evidence of record demonstrates no causal 
connection between the veteran's current major depressive 
disorder and military service.  Moreover, the competent 
evidence of record does not show a diagnosis of major 
depressive disorder due to a service connected disorder.  
Based on these findings and following a full review of the 
record, it is concluded that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for major depressive disorder.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive 
disorder is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


